- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 08/10 - 06/17/2010 TransmissionAuction 001/2010 Clarifications Companhia Paranaense de Energia  Copel, in accordance with CVM Instruction 358/2002, would like to make it clear to the market that, due to the fact that the Company placed the winning bid on Transmission Line Araraquara 2 -Taubaté (lot A) and Substation Cerquilho III (lot I) during Transmission Auction 001/2010, sponsored by Aneel, both of which are located in the state of São Paulo and planned to begin functioning within 24 months, - the Company has prepared thorough studies that have provided alternatives to original project proposals, and entered into a series of favorable pre-contracts with suppliers to reduce work costs, thus enabling offers to be made at competitive levels; - the lots won are strategic for Copel, considering that this region will receive energy originating from plants on the Madeira River (Jirau and Santo Antônio); and - Copel will request the National Monetary Council (CMN) an authorization for these projects to be eligible for BNDES financing, due to the fact that the projects are part of the PAC (Growth Acceleration Program  Programa de Aceleração do Crescimento). Curitiba, June 17, 2010. Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 17, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
